Name: Commission Regulation (EC) NoÃ 608/2005 of 20 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 21.4.2005 EN Official Journal of the European Union L 101/1 COMMISSION REGULATION (EC) No 608/2005 of 20 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 111,8 204 89,4 212 125,1 624 101,8 999 107,0 0707 00 05 052 140,5 204 62,7 999 101,6 0709 90 70 052 101,8 204 35,5 999 68,7 0805 10 20 052 45,4 204 43,4 212 57,5 220 48,5 400 53,7 624 53,6 999 50,4 0805 50 10 052 54,2 220 69,6 388 70,6 400 63,8 528 58,4 624 58,7 999 62,6 0808 10 80 388 91,5 400 137,1 404 127,3 508 71,3 512 70,1 524 60,5 528 80,3 720 76,5 804 107,8 999 91,4 0808 20 50 388 71,3 512 61,8 528 62,5 720 32,9 999 57,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.